UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 26, 2006*
                               Decided April 28, 2006

                                       Before

                 Hon. JOHN L. COFFEY, Circuit Judge

                 Hon. KENNETH F. RIPPLE, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-4342

DAVID PANNELL,                            Appeal from the United States District
    Petitioner-Appellant,                 Court for the Northern District of Indiana,
                                          South Bend Division
           v.
                                          No. 3:05cv0242
CECIL DAVIS, Superintendent,
     Respondent-Appellee.                 Allen Sharp,
                                          Judge.

                                     ORDER

      David Pannell, a prisoner confined in the Indiana prison system, was

convicted of disruptive conduct by a Conduct Adjustment Board (CAB) and lost 30

days of earned good-time credits. He petitioned the district court for a writ of

habeas corpus, 28 U.S.C. § 2254; the district court granted a conditional writ and


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4342                                                                      Page 2

sent the case back for a new hearing. After a second hearing, Pannell was again

convicted of disruptive conduct, this time his penalty was increased to a loss of an

additional 30 days or 60 days of earned good-time credits. Pannell then filed

several motions with the district court under his original case number. At least one

requested an “unconditional writ of habeas corpus” and alleged deficiencies in his

second hearing. The district court denied his petition on the merits and Pannell

appealed. We affirmed on Pannell’s claim that he received inadequate notice of the

second hearing. See Pannell v. Davis, No. 05-1550, 2006 WL 408672 (7th Cir. Feb.

23, 2006) (unpublished order).

      While his appeal was pending, Pannell filed a second habeas corpus petition

challenging the second CAB hearing, again alleging deficient notice. The second

petition was assigned a new case number, and the district court denied it on the

merits. Pannell now appeals the district court’s denial of his second petition

attacking the second hearing, again contending that he received untimely notice.

Because Pannell has previously filed a collateral attack on his second hearing,1 the

second petition was successive. And successive petitions require prior approval of

the court of appeals. See 28 U.S.C. § 2244(b)(3)(A). Because Pannell did not have

our approval, the district court should have dismissed the petition for lack of subject



      1
        Pannell’s initial collateral attack on the second CAB hearing was not
mislabeled---Pannell specifically requested habeas corpus relief---so the district
court was under no obligation to warn Pannell that his first petition exhausted his
right to federal collateral review of the second CAB hearing. See Castro v. United
States, 540 U.S. 375, 383 (2003).
No. 05-4342                                                                     Page 3

matter jurisdiction. See Harris v. Cotton, 296 F.3d 578, 579 (7th Cir. 2002) (section

2244(b) applies to § 2254 petitions challenging sanctions imposed in prison

disciplinary proceedings); Nunez v. United States, 96 F.3d 990, 991 (7th Cir. 1996).

      Finally, in order to pre-empt additional filings by Pannell in this matter,

thereby preserving judicial resources, we construe his notice of appeal as an implied

application for leave to file a successive § 2254 petition. See Nunez, 96 F.3d at 991-

92. The implied application is denied because Pannell presented the inadequate

notice claim in his first petition attacking the second hearing. See § 2244(b)(1).

      Accordingly, the judgment of the district court is VACATED and the case is

REMANDED with instructions to dismiss for lack of jurisdiction. Additionally,

Pannell’s implied application for leave to file a successive § 2254 motion is

DENIED.